SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940; and in connection with such notification of registration submits the following information: Name:Grosvenor Alternative Funds Address of Principal Business Office: 900 North Michigan Avenue, Suite 1100 Chicago, Illinois 60611 Telephone Number:312-506-6500 Name and address of agent for service of process: Girish Kashyap Grosvenor Alternative Funds 900 North Michigan Avenue, Suite 1100 Chicago, Illinois 60611 Telephone Number:312-506-6500 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A:YES [X]NO [ ] SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in the City of Chicago and State of Illinois on the 8th day of January, 2013. Grosvenor Alternative Funds By: /s/ Scott J. Lederman Name: Scott J. Lederman Title: Trustee Attest:/s/ Girish Kashyap Name: Girish Kashyap Title: Secretary
